hen
Western Australia

Leslie Solar Salt Industry Agreement Act 1966

As at 11 Sep 2010 Version 01-c0-06
Published on www.legislation.wa.gov.au
Western Australia

Leslie Solar Salt Industry Agreement Act 1966

Contents

Short title
Interpretation
Approval of Agreement
By-laws
Special Act not required
Schedule — Leslie Solar Salt Industry
Agreement

Notes
Compilation table 34

yey
Nees

Defined terms

As at 11 Sep 2010 Version 01-c0-06 page i
Published on www.legislation.wa.gov.au
Western Australia

Leslie Solar Salt Industry Agreement Act 1966

An Act to approve an agreement made between the State and Leslie
Salt Co. and for purposes connected therewith.

1. Short title
This Act may be cited as the Leslie Solar Salt Industry
Agreement Act 1966 '.

2. Interpretation

(1) _ In this Act, unless the contrary intention appears —
the Agreement means the agreement a copy of which is set forth
in the Schedule, and if the Agreement is amended in accordance
with its provisions, includes the Agreement as so amended from
time to time.

(2) Expressions used in this Act have the same respective meanings
as in the Agreement.
[Section 2 amended: No. 19 of 2010 s. 51.]

3. Approval of Agreement
The Agreement is approved.
4. By-laws

The Governor may make, alter and repeal by-laws in accordance

with and for the purposes referred to in paragraph (g) of

subclause (1) of clause 5 of the Agreement, and the by-laws —
(a) _ shall be published in the Government Gazette;

As at 11 Sep 2010 Version 01-c0-06 page 1
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

s.5
(b) _ shall take effect and have the force of law from the date
they are so published, or from a later date fixed by the
order making the by-laws;
(c) may prescribe penalties not exceeding $100 for a breach
of any of the by-laws; and
(d) are not subject to section 36 of the Interpretation
Act 1918 2 but shall be laid before each House of
Parliament within 6 sitting days of the House next
following the publication of the by-laws in the Gazette
as provided in paragraph (a).
5. Special Act not required
It is hereby declared that section 96 of the Public Works
Act 1902 does not apply to any railway constructed by the
Company and referred to in subclause (3) of clause 11 of the
Agreement.
page 2 Version 01-c0-06 As at 11 Sep 2010

Published on www. legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

Schedule — Leslie Solar Salt Industry Agreement
[s. 2]
[Heading amended: No. 19 of 2010 s. 4.]

AN AGREEMENT under seal made the 27th day of July One thousand nine
hundred and sixty-six BETWEEN THE HONOURABLE DAVID BRAND
M.L.A. Premier and Treasurer of the State of Western Australia acting for and
on behalf of the said State and its instrumentalities (hereinafter referred to as
“the State”) of the one part AND LESLIE SALT CO. a company incorporated
under the provisions of the statutes of the State of Delaware United States of
America and having its registered office in the State of Western Australia at
Port Hedland (hereinafter called “the Company” which term shall include the
successors and assigns of the Company including where the context so admits
the assignees and appointees of the Company under clause 21 hereof) of the
other part.

WHEREAS the parties hereto desire to enter into this Agreement with the
objects of the establishment and carrying on at and in the vicinity of Port
Hedland of a solar salt industry and such other allied mining and ancillary
industries as may conveniently be carried on in conjunction with a solar salt
industry and such other industries as may be approved by the Minister and
doing all acts matters and things to attain and to facilitate the abovementioned
object.

NOW THIS AGREEMENT WITNESSETH and the parties hereto
COVENANT AND AGREE with one another as follows: —

Definitions *
1. In this Agreement subject to the context —
“associated company” means —

(a) any company notified in writing by the Company to the
Minister and which is incorporated in the United Kingdom the
United States of America or any State or Territory of the
Commonwealth of Australia and which is:

(i) a subsidiary of the Company within the meaning of
section 6 of the Companies Act 1961; or

As at 11 Sep 2010 Version 01-c0-06 page 3
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(ii) a company in which the Company holds not less than
thirty per cent. (30%) of the issued ordinary share
capital; or

(b) any company approved in writing by the Minister for the
purposes of this Agreement which is associated directly or
indirectly with the Company in its business or operations
hereunder;

“Director of Engineering” means the Director of Engineering for the time
being in the Public Works Department of the State of Western
Australia or the officer for the time being discharging the duties of
that office;

“Harbour Authority” means the Department of the Government of the
said State or other authority (statutory or otherwise) having the
control of the harbour at Port Hedland;

“Minister” means the Minister of the Crown to whose administration the
ratifying Act is for the time being committed and otherwise the
Minister for Industrial Development;

“loading time” means the period from the time a ship berths at the wharf
until the time the ship leaves the wharf face;

“month” means calendar month;
“notice” means notice in writing;
“person” or “persons” includes bodies corporate;

“production site” means the land at or in the vicinity of Port Hedland in
the said State comprising approximately 48,000 acres or thereabouts
delineated and edged in blue and shown on the plan marked “A” and
initialled by or on behalf of the parties hereto for the purposes of
identification other than the public roads shown on such plan and
such other land as the parties may agree upon from time to time;

“quarter” means each of the periods of three months expiring on the
respective last days of March June September and December in each

year;
“ratifying Act” means the Act referred to in subclause (1) of clause 2
hereof;
page 4 Version 01-c0-06 As at 11 Sep 2010

Published on www. legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

“said State” means the State of Western Australia;

“shipped” includes removal from the work sites by ship or any other
means;

“stockpile area” means the land at Port Hedland in the said State
delineated and edged in red and subject to survey shown on the plan
marked “B” and initialled by or on behalf of the parties hereto for the
purposes of identification and such other land as the parties hereto
may agree upon from time to time;

“this Agreement” “hereof” and “hereunder” include this Agreement as
from time to time added to varied or amended;

“ton” means a ton of two thousand two hundred and forty (2240) Ibs. net
dry weight;

“wharf” means the wharf to be constructed east of the Government jetty
in the port of Port Hedland;

“work sites” includes the production site stockpile area and the land
comprised in or the subject of any lease license or easement granted
or given hereunder other than any grant or lease under clause 10
hereof;

“year” means a year commencing on the Ist day of July;

reference in this Agreement to an Act shall include the amendments to
such Act for the time being in force and also any Act passed in
substitution therefor or in lieu thereof and the regulations for the
time being in force thereunder;

marginal notes shall not affect the interpretation or the construction of
this Agreement °.

Ratifying Act *

2. (1) The State shall introduce and sponsor a Bill in the Parliament of
Western Australia to ratify this Agreement before the 31st day of October,
1966, or such later day (if any) as the parties hereto may agree upon. If the Bill
is not so passed as an Act before the 30th day of November, 1966 (or such later
day (if any) as the parties hereto may agree upon) this Agreement shall be of no
force or effect and neither of the parties hereto shall have any claim against the

As at 11 Sep 2010 Version 01-c0-06 page 5
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

Schedule

Leslie Solar Salt Industry Agreement

other of them with respect to any matter or thing arising out of done performed
or omitted to be done or performed under this Agreement.

(2) If the Bill to ratify this Agreement is passed as an Act before the
30th day of November, 1966 (or such later day as aforesaid) the following
provisions of this clause shall notwithstanding the provisions of any Act or law
thereupon operate and take effect namely: —

@)

(b)

©)

(d)

the provisions of clauses 3 and 4, subclause (1) of clause 5, clause 6,
clauses 10, 11, 12, 13, 15 and 16, subparagraph (i) of paragraph (b)
and paragraph (c) of clause 18, subclause (2) of clause 20, and
clauses 23 and 24 shall take effect as though the same had been
brought into force and had been enacted by the ratifying Act;

subject to paragraph (a) of this subclause the State and the Minister
respectively shall have all the powers discretions and authorities
necessary or requisite to enable them to carry out and perform the
powers discretions authorities and obligations conferred or imposed
upon them respectively hereunder;

the State may by agreement acquire or compulsorily take or resume
as for a public work within the meaning of the Public Works

Act 1902, any land or any estate or interest in land which in the
opinion of the State is reasonably required for the objects of this
Agreement and may thereafter dispose or deal with the same in
accordance with or for the purposes of this Agreement apart from the
provisions of that Act or any other Act AND when any land is to be
so compulsorily taken or resumed under the powers conferred by this
paragraph the provisions of subsections (2) to (7) inclusive of
section 17 and section 17A of the Public Works Act 1902, shall not
apply to or in respect of the land or to the taking or in any other
manner whatsoever;

all land the subject of any lease hereunder shall for the purposes of
the Mining Act 1904, be deemed to be “Private Land” as defined by
section 136 of that Act;

with effect from the day the ratifying Act is passed all those portions
of the roads as at that day lie within the production site shall be
closed and all rights of way over those portions of the roads so
closed shall cease and all those portions of the roads so closed shall
revest in Her Majesty as of her former estate.

page 6

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

Production Site *

3. As soon as conveniently may be after the coming into operation of the
ratifying Act the State shall on the written application of the Company cause the
production site or so much of it as the Company in that application specifies to
be leased to the Company under either the provisions of the Land Act 1933, or
the Mining Act 1904, as the Company requests and the relevant Act shall,
notwithstanding any of the provisions thereof, be deemed to be so amended
varied and modified as to enable the lease to be granted on the following terms
and conditions namely: —

@)

(b)

©)

(d)

©)

for a term of thirty-one (31) years commencing from a day to be
agreed upon by the parties hereto;

at a rental computed at the rate of $4 per one hundred (100) acres per
annum;

subject to the payment by the Company of the royalties hereinafter
mentioned and to the due and punctual performance by the Company
of its obligations hereunder;

subject to the condition that the Company shall be entitled (provided
the right of re-entry contained in the lease and the renewal thereof
(as the case may be) has not been exercised) to the option —

(i) to renew the lease for a further term of twenty-one (21) years
and on the expiry thereof;

(ii) to further renew the lease for a further term of eleven (11)
years;

on the same terms and conditions as are contained in paragraphs (b),
(c), (e), (g), (h) and (i) of this subclause; and

subject to the condition that the Company will permit the public
access to and from —

(i) the tidal inlets between Cooke Point and six (6) miles east
thereof for fishing and recreational purposes; and

(ii) the high ground at the north end of and partially enclosed by
the crystallisers of the Company;

provided that such access does not unduly interfere with the works of
the Company or its operations hereunder;

As at 11 Sep 2010 Version 01-c0-06 page 7

Published on www. legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(f) that the cost of any survey required by the State be paid by the
Company;

(g) that the Company shall provide crossing places for persons vehicles
and stock at such places across the channels shown on Plan “A” as
may be agreed from time to time between the parties hereto;

(h) subject to the reservations required in Crown Leases pursuant to the
Petroleum Act 1936; and

(i) otherwise on such terms and conditions as are reasonably required to
give effect to the provisions and objects of this Agreement.

Stockpile Area *

4. (1) As soon as conveniently may be after the coming into operation of
the ratifying Act the State shall cause the stockpile area to be reclaimed so
that —

(a) the elevation of the surface thereof is nowhere less than 23 feet
above Admiralty Chart datum; and

(b) the stockpile area has a peripheral levee of not less than 28 feet
above Admiralty Chart datum of a design to be mutually agreed
upon.

(2) Upon the completion of the reclamation of the stockpile area the
State shall cause: —

(a) a calculation to be made of the actual cost to the State of the
reclamation of the stockpile area in accordance with the
specifications referred to in paragraphs (a) and (b) of sub-clause (1)
of this clause;

(b) the stockpile area to be leased to the Company on the following
terms and conditions: —

(i) for a term co-terminous with the term (including renewals) of
the lease of the production site;

(ii) the annual rental for the period of the lease shall be the greater
of: —

(A) The annual sum required to amortise the costs and
expenses of reclamation calculated in accordance with

page 8 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

paragraph (a) of this subclause or at the rate of sixteen
thousand dollars ($16,000) per acre of the area of the
stockpile area (whichever is the lesser) together with
interest thereon computed at the rate of 5% per centum
per annum over the period of the lease apart from the
period of any renewal thereof, or

(B) Eight thousand dollars ($8,000) per annum;

the first payment to be made on the first anniversary of the
date of the commencement of the lease.

(iii) The annual rental during the period of any renewal shall be the
greater of —

(A) the aggregate sum of one (1) cent per ton of all salt
produced at the production site and shipped in the
relevant year, or

(B) Eight thousand dollars ($8,000) per annum;

(iv) the due and punctual performance by the Company of its
obligations hereunder;

(v) the maintenance by the Company to the satisfaction of the
Minister for the peripheral levee referred to in paragraph (b) of
subclause (1) of this clause;

(vi) the provision of ingress to and egress from the stockpile area
for trucks which are carrying salt to the stockpile area;

(vii) the grant in favour of the Company of an easement or license
in respect of so much of the land along the southern boundary
of the general storage area (which area is delineated and
hatched in blue on the plan marked “B”) as is reasonably
required by the Company

(A) to enable the Company to erect a conveyor to convey
the salt from the stockpile area to the wharf; and

(B) for the purpose of the servants workmen agents and
contractors of the Company entering upon the land the
subject of the easement or license to enable them to
construct use and maintain that conveyor at all times;

As at 11 Sep 2010 Version 01-c0-06 page 9
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(viii) that the cost of any survey required by the State be paid by the
Company;

(ix) subject to the reservations required in Crown Leases pursuant
to the Petroleum Act 1936; and

(x) otherwise on such terms and conditions as are reasonably
required to give effect to the provisions and objects of this
Agreement.

5. (1) The State shall:
Design of wharf *

(a) subject to the provisions of clause 29 hereof and notwithstanding the
Bill referred to in clause 2 has not been introduced at the request of
the Company proceed with the design and specifications of the wharf
in such manner as may be mutually agreed upon by the parties
hereto;

Construction of wharf *

(b) construct or cause to be constructed the wharf to be not less than six
hundred (600) feet in length and mooring dolphins in such position
as to provide a berth of a total length of not less than nine hundred
and fifty (950) feet AND construct or cause to be constructed the
wharf sufficiently wide to permit the installation thereon of such
travelling bulk loading facilities as will enable ships berthed thereat
to be loaded with salt at the rate of three thousand (3,000) tons per
hour AND complete the construction of the wharf and dredge the
berth and the seabed as provided in paragraph (c) of this subclause to
such a stage that both the wharf and the berth are usable for the
export of salt from the stockpile area within twentyeight (28) months
from the request of the Company to proceed with the design of the
wharf as provided in paragraph (a) of this subclause or within
twentyfour (24) months of the date the Company requests the State
to proceed with the construction of the wharf whichever is the later.

Dredging *

(c) dredge the berth at the wharf to a depth of not less than forty (40)
feet below Admiralty Chart datum and to a width of two hundred

page 10 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

(200) feet and to a length of nine hundred and fifty (950) feet and
dredge the seabed between that berth and the periphery of the turning
basin (which is dredged or is to be dredged in accordance with the
proposals as finally approved pursuant to the Agreement scheduled
to Act No. 97 of 1964 of the Parliament of the said State) to —

(i) the same depth to which that turning basin is dredged at the
date the wharf is completed,

or
(ii) nineteen (19) feet below Admiralty Chart datum,

whichever is the deeper and thereafter from time to time during the
continuance of this Agreement dredge the berth and seabed so as to
maintain such original respective depths;

Loading facilities — License *

(d) upon request by the Company cause the Company to be granted a
license to use the wharf for the construction of such travelling bulk
loading facilities for the Company’s exclusive use as are reasonably
required by the Company therefor and shall not acquire (unless by
purchase) any property in the travelling bulk loading facilities by
reason of being affixed to the wharf and the State shall permit the
Company to remove the same;

Priority to ships loading salt 3

(e) provided that the company complies strictly with the provisions of
paragraph (c) of subclause (2) of this clause and at all times uses
methods and facilities reasonably expeditious by world standards for
the loading of salt all ships requiring the berth at the wharf for the
purpose of loading salt produced from the production site shall be
entitled at all times to the use of the wharf in priority to all other
ships including ships owned or chartered by the State provided that if
in any year the aggregate loading time of ships loading salt at the
wharf exceeds two thousand four hundred (2,400) hours then the
Company shall not thereafter for that year be entitled to any priority
hereunder;

As at 11 Sep 2010 Version 01-c0-06 page 11
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

Flood protection 3

(f) grant permission for the company to construct a flood protection
levee in accordance with plans and specifications first approved by
the Minister at or approximately at and across the northern end of the
strip of land between the Company’s crystallisers;

By-laws *

(g) at the request of the Company recommend the Governor in
Executive Council to make alter and repeal by-laws for the purpose
of —

(i) making any ship liable to pay to the Company any loss
sustained or incurred by the Company by reason of the failure
of the master charterers or owners of that ship to give the
priority provided by paragraph (e) of subclause (1) of this
clause save and except where that failure was due to Act of
God or circumstances beyond the control of the master
charterers or owners of the ship or the exercise of the ordinary
and necessary authority of the Port Authority or Harbour
Master with respect to the directions and control of that ship;

(ii) enabling the Company to operate trains for the carriage of salt
upon the railway constructed on the land the subject of any
lease or license granted under subclause (3) of Clause 11
hereof;

(iii) suspending the public right of way over that portion of a
public road where it crosses the Company’s railway whenever
any engine wagon or van is approaching and within a distance
of a quarter of a mile from that crossing and at all other times
limiting the public right of crossing the line of the Company’s
railway unless done with all convenient speed, and without
stopping or continuing thereon.

Company’s obligations *
(2) The Company shall:
Costs of the design of the wharf *

(a) at all reasonable times at the request of the State whilst the wharf is
being designed and the specifications being drawn make available on
the Company’s behalf a person for consultation with the officers

page 12 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

servants or agents of the State in respect of the design of the wharf or
of the specifications therefor;

Travelling bulk loading facilities *

(b) construct the travelling bulk loading facilities referred to in
paragraph (b) of subclause (1) of this clause (initially with a capacity
of not less than fifteen hundred (1,500) tons per hour) to the
satisfaction of the State in accordance with the plans and
specifications therefor approved by the State and in particular in
such manner that the loading or unloading of cargoes for other
persons who may from time to time require the use of the wharf shall
not be unduly restricted whilst salt is not being loaded at the wharf
AND the Company shall in the event of it removing the whole or any
part of the travelling bulk loading facilities restore to the satisfaction
of the State that part of the wharf used or occupied by the travelling
bulk loading facilities or to which the same was affixed;

Notice to ensure priority to ships loading salt *
(c) at all times and from time to time —

(i) give reasonable notice to the Harbour Authority of the periods
respectively required at the wharf by ships engaged in
transporting salt produced at the production site;

(ii) give not less than eight (8) days notice to the Harbour
Authority of the respective dates and times a ship is expected
to arrive at and depart from the wharf;

(iii) give immediate notice to the Harbour Authority of any change
in the date or time referred to in paragraph (ii) of this
subclause.

Charges *

(d) pay to the State in respect of the use by ships berthing at the wharf to
load salt an annual charge of sixty thousand dollars ($60,000) for
each of the twenty (20) years next following the day of completion
of the wharf and which payments will be made on the relevant
anniversaries of the day of completion of the wharf the first of which
shall be paid by the Company on the first anniversary of the day of
completion of the wharf.

As at 11 Sep 2010 Version 01-c0-06 page 13
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

Day of completion of wharf*

(3) It is agreed by and between the parties hereto that the wharf shall be
deemed to be completed upon the day stated in the notice given by the Director
of Engineering to the Company certifying that the wharf and the dredging
referred to in paragraphs (b) and (c) respectively of subclause (1) of this clause
are completed and the date so stated shall be conclusive evidence between the
parties hereto of the completion of the wharf on that day.

The day so stated in that notice is herein referred to as the “day of
completion of the wharf”.

License to pump salt *

6. Upon the written request of the Company for the grant of a license to
permit the Company to pump salt in the form of slurry to the stockpile area from
the washing and stacking area adjacent to the crystallisers the State will at the
cost of the Company cause the route to be surveyed which the State (after
consultation with the officers of the Company) considers most practicable and
convenient for the purpose of so pumping that salt without prejudicing or
interfering with the use of public roads in the area the route traverses and will as
soon as practicable after the completion of that survey cause a license over the
surveyed route to be granted to the Company on such terms and conditions as
are reasonably required to give effect to the objects and provisions of this
Agreement.

The license will be enjoyed by the Company for so long as the Company
is the lessee of both the production site and stockpile area for the purposes of
the Company —

(a) entering (by its servants agents and contractors) upon the surveyed
route —

(i) to lay all such necessary pipes and construct all such necessary
apparatus as will enable the Company to pump the salt in form
of slurry from the washing and stacking area to the stockpile
area;

(ii) to renew from time to time and at all times to maintain those
pipes in good order and condition and doing all acts and things
incidental to all or any of the said purposes, and

(b) using those pipes for the passage of salt in the form of slurry.

page 14 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

Leslie Solar Salt Industry Agreement Schedule
Company’s obligations *
7. Provided that the Company has given the notice to the State referred to in
clause 29 hereof —

(a) the Company will not later than the 30th day of June, 1967

commence to construct and thereafter will diligently proceed with
the construction and establishment on the work sites of a solar salt
plant at a total estimated cost of $7,000,000. Such plant shall be
designed to produce one million tons of salt per annum and shall
initially be capable of producing and loading into the holds of ships
at the wharf not less than 475,000 tons of salt per annum. The
construction and establishment of the plant on the work sites and the
provision of necessary ancillary works, buildings, plant, equipment
and services for the production of salt and for the loading of salt into
ships at the wharf with a capacity of 475,000 tons per annum shall be
completed by the 30th day of June, 1972;

(b) the Company undertakes that it will progressively increase the

©)

Royalty 3
8

capacity of the solar salt plant until the plant shall be capable of
producing not less than one million tons of salt per annum and that
the construction and establishment of the plant and necessary
ancillary works, buildings, plant, equipment and services with a
capacity of one million tons of salt per annum shall be completed by
the 30th day of June, 1975;

The Company undertakes initially to install on the wharf bulk
loading facilities which will enable ships berthed thereat to be loaded
with salt at the rate of not less than One thousand five hundred
(1,500) tons per hour.

Throughout the continuance of this Agreement the Company shall

pay to the State a royalty on all salt produced at the work sites and shipped
computed as set out hereunder: —

Rate per ton

On the first 500,000 tons in any year . 5 cents
On the second 500,000 tons in any year 6.25 cents
On all tonnages in excess of 1,000,000 tons
YOAL oe eeeececccseeesseseseseeeeseetesseeeeneesssseneeeees 7.5 cents
As at 11 Sep 2010 Version 01-c0-06 page 15

Published on www. legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

Tonnages shall be ascertained at Port Hedland in such manner as the parties
hereto may from time to time agree upon.

Returns *

(2) Within the fourteen (14) days next following each quarter
(commencing with the quarter next following the first shipment of salt produced
at the work sites), the Company shall furnish to the Minister a return showing
the quantity of all salt produced at the work sites and shipped in that quarter and
shall not later than one month next following that quarter pay to the State the
royalty payable in respect of the salt produced and shipped in that quarter.

Wharfage *

(3) Throughout the continuance of this Agreement the company shall
pay to the State on the salt which is loaded into ships at the wharf the wharfage
charges set out hereunder: —

Rate per ton

On the first 500,000 tons in any year . 12.5 cents
On the second 500,000 tons in any year 7.5 cents
On all tonnages in excess of 1,000,000 tons in any

year .... 5 cents

A fair and reasonable reduction will be made in the above wharfage charges if
under any agreement with the State a company has agreed to contribute (either
directly or indirectly) to the cost of the wharf or dredging referred to in
paragraph (c) of subclause (1) of clause 5 or to make any contribution towards
the maintenance thereof or either of such works.

Other charges *

(4) Subject to the provisions of subclause (1) of clause 20 hereof the
State may make or cause to be made against vessels using the wharf the usual
charges from time to time prevailing in respect of services rendered to vessels
by the State or any agency instrumentality or local or other authority of the State
and may charge vessels using the wharf such conservancy and pilotage charge
or dues as are payable from time to time pursuant to the provisions of any Act
and 40 per cent. of any berthage charge payable under any Act.

Inspection of Records *

(5) Throughout the continuance of this Agreement the Company shall
permit a nominee of the Minister to inspect at all reasonable times the books of

page 16 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

account and records of the Company relative to the production of salt on the
work sites and any sale or shipment thereof and to take copies or extracts
therefrom so far as is necessary for the purpose of determining the revenue
payable in respect of salt shipped or sold hereunder. The Company will take
reasonable steps to satisfy the State either by the certificate of a competent
independent party acceptable to the State or otherwise to the Minister’s
reasonable satisfaction as to all relevant weights and will give due regard to any
objection or representation made by the Minister or his nominee as to any
particular weight of that salt which may affect the amount of royalty payable
hereunder.

Escalation *

9. (1) Notwithstanding anything herein contained it is hereby agreed by
and between the parties hereto in order to provide for the equitable performance
of this contract in the event of the price of salt (as hereinafter defined) on the
14th, 21st, 28th, 35th, 42nd, 49th and 56th anniversaries of the commencement
date (being the day of the commencement of the term of the lease of the
production site) exceeding the price of salt on the 7th anniversary day of the
commencement date, then the percentage by which the price of salt on the
relevant anniversary day exceeds the price of salt on the 7th anniversary day of
the commencement date shall be calculated and the several amounts mentioned
herein and payable by the Company to the State as —

(a) rental under paragraph (b) of clause 3;

(b) rental under subparagraph (iii) of paragraph (b) of subclause (2) of
clause 4;

(c) royalty under subclause (1) of clause 8; and
(d) wharfage charges under subclause (3) of clause 8;

shall be increased by the percentage so calculated and such increased amounts
in respect of those items shall be payable by the Company to the State during
the seven (7) years next following the relevant anniversary day.

(2) For the purposes of this clause the price of salt on the
7th anniversary day of the commencement date and on each of the aforesaid
anniversary days means the average price of salt shipped from the production
site during the previous year payable by the purchaser or purchasers thereof to
the Company less all export duties taxes and fees payable to the Commonwealth
on the export of salt and the costs and expenses properly incurred and payable

As at 11 Sep 2010 Version 01-c0-06 page 17
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

by the Company from the time the salt is shipped to the time the salt is delivered
to and accepted by the purchaser or purchasers including —

(a) ocean freight;
(b) marine insurance;
(c) port and handling charges at the port of discharge;

(d) all costs properly incurred in delivering the salt from the port of
discharge to the purchaser as evidenced by relevant invoices;

(e) all weighing, sampling, analysis, inspection and representation costs;
(f) all shipping agency charges after shipment; and

(g) all import taxes imposed or levied by the country or the port of
discharge.

(3) Throughout the continuance of this Agreement the Company shall
use its best endeavours to obtain for the salt produced at the production site the
best price possible having regard to market conditions from time to time
prevailing.

Housing *

10. (1) Subject to the provisions of this clause the State will on the written
application made from time to time by the Company for land for housing
purposes grant to the Company in such locality as land is available therefor a
lease of such vacant lots as the Company requests on the following terms and
conditions namely: —

(a) for a term of five years commencing from a day to be agreed upon
by the parties hereto;

(b) ata rental sufficient to reimburse a reasonable proportion of the costs
(if any) incurred by the State in the preparation of the land for
subdivision;

(c) that the Company will within eighteen months of the commencement
of the term of each lease complete on the land the subject of that
lease the erection of living accommodation for occupation by a
family or single persons at a cost of not less than $7,000;

(d) that on the expiration of the term of the lease and subject to the due
and punctual observance and performance of all the covenants

page 18 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

agreements and conditions on the Company’s part therein contained,
on the request of the Company grant to it an estate in fee simple in
the land the subject of the lease at a price not exceeding two hundred
dollars ($200) plus Crown Grant and survey fees;

(e) that the Company will not sell transfer assign sub-let or mortgage
charge or encumber any lease without the consent of the State first
had and obtained PROVIDED THAT the consent of the State shall
not be required to the transfer assignment or sub-lease of a lot to an
employee of the Company nor to any mortgage where the Company
has complied with paragraph (c) of this clause in relation to that lot;

(f) that the Company will pay to the relevant local authority (when
requested by the local authority so to do) such amount (at the date
hereof estimated not to exceed $420) as the local authority
reasonably requires at the time of the grant of the lease to enable it to
supply or make available the usual services;

(g) otherwise on such terms and conditions as are reasonably required to
give effect to the provisions and objects of this Agreement.

(2) The State shall not be required to lease to the Company during the
currency of this Agreement more than fifty lots nor more than ten lots in any
one year. The request for each lot shall be made by the Company at least three
months before the Company requires the lease of that lot to be granted to it. In
the event of the State consenting under the provisions of paragraph (e) of
subclause (1) of this clause to a transfer or an assignment of the lot the State
shall not be required to lease another lot in lieu of the lot so transferred or
assigned.

Road and Rail Transport *

11. (1) Subject to the provisions of subclause (2) of this clause the State
agrees that it shall be lawful for the Company to use for the carriage of salt on
any public road between the production site and the stockpile area prime movers
and two trailers the combined length of which shall not exceed eighty-five (85)
feet in length notwithstanding any provision in any Act to the contrary.

(2) The right conferred by subclause (1) of this clause shall operate until
the tenth anniversary of the day of the first shipment of salt and thereafter until
determined by not less than three years’ notice in writing by the Minister. Such
notice may be given to expire on the tenth anniversary of the day of the first
shipment of salt or it any time thereafter.

As at 11 Sep 2010 Version 01-c0-06 page 19
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(3) Upon the written request of the Company for the grant of a lease to
enable the company to construct a railway from the production site to the
stockpile area the State will at the cost of the Company cause a route to be
surveyed which the State (after consultation with the officers of the Company)
considers most practicable and convenient therefor and will as soon as
practicable after the completion of that survey at the cost and expense of the
Company in all things (including the acquisition and resumption of the lands
over which the route passes) cause a lease (including renewals) of the surveyed
route (other than any part thereof declared dedicated or proclaimed as a public
road) to be granted to the Company for so long as the Company is the lessee of
both the production site and the stockpile area for the sole purpose of the
Company constructing and operating a railway on the leased land and on such
terms and conditions as are reasonably required to give effect to the objects and
provisions of this Agreement. In respect of any part of a public road over which
the railway operates the State will cause the Company to be granted a license to
operate its railway over that part of the public road on such terms and conditions
as are reasonably required to give effect to the provisions and objects of this
Agreement.

Sea Water *

12. (1) The Company may without charge draw sea water from the Indian
Ocean for all or any one or more of its operations in respect of the production of
salt on the work sites and the Company may discharge at high water mark
residual brines resulting from those operations into tidal inlet or inlets at points
adjacent to the Company’s crystallisers and the State shall grant to the Company
any necessary easement or license for the purposes over Crown lands upon such
terms and conditions as shall be reasonable having regard to the requirements of
the Company under this clause and the overall development and use by others of
those Crown lands.

(2) Subject to the Company’s compliance with the Mining Act 1904, and
all other relevant statutes and regulations for the time being in force the
Company if and when it becomes economical so to do shall have the right to the
exclusion of any other person to recover any chemicals in the brines.

Rights of Ingress and Egress 5

13. The State shall from time to time on the written application of the
Company grant to the Company a license or licenses over Crown lands for the
purpose of the Company by its servants agents contractors invitees and
customers enjoying the right of ingress to and egress from all or any one or

page 20 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

more part or parts of the work sites for a term or terms respectively concurrent
with the term (including renewals) of the lease of the production site and on
such terms and conditions as shall be reasonable having regard to the
requirements of the Company in respect of its obligations to construct maintain
operate and inspect the improvements from time to time constructed or installed
on the work sites and to the overall development and use by others of those
Crown lands.

Export License *

14. If at any time or times under Commonwealth law an export license is
required by the Company for the export of salt then on written request by the
Company the State shall make representation to the Government of the
Commonwealth of Australia for the grant to the Company of a license or
licenses under Commonwealth law for the export of salt in such quantities and
at such rate or rates as shall be reasonable having regard to the tonnage of salt
being produced by the Company at such time or times as a license is so required
and to all contracts made or likely to be made by the Company for the export or
supply of salt from the work sites.

Diversion of fresh water ~

15. (1) To enable the Company to successfully operate it will be necessary
to prevent fresh or rain water from entering the concentrating and crystallising
areas and accordingly the Company desires the right to divert from time to time
the fresh or rain water flowing in the Ridley River and other watercourses from
their respective normal courses. The State acknowledges the necessity of such
diversions and will so far as practicable having regard to the users of the
surrounding land permit the Company to make such diversions subject to and in
accordance with the provisions set out in subclause (2) of this clause.

(2) When and as often as the Company anticipates that it desires to make
a diversion for the purpose aforesaid and where such diversion may affect lands
outside the work sites it shall before commencing any such diversion
immediately submit to the Minister in duplicate its proposals (which shall
include all plans and specifications) in respect of the diversion it is desirous of
making and shall also give to the Minister such further information and plans in
respect of the diversion as the Minister from time to time reasonably requires in
respect of the diversion. As soon as reasonably possible after the Minister has
been given the Company’s proposals and such further information and plans
which he may require the Minister shall either inform the Company in
writing —

As at 11 Sep 2010 Version 01-c0-06 page 21
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(i) that he has approved of the Company’s proposals as submitted by the
Company or as amended by him whereupon the Company shall be at
liberty (subject to the provisions of subclause (3) of this clause) to
proceed with the making of the diversion in the manner submitted or
as amended by the Minister (as the case may be); or

(ii) that he has disapproved of the Company’s proposals or as amended
or qualified by any further information and plans (as the case may
be). Within the month next following the receipt of this disapproval
the Company may elect by notice to the Minister to refer to
arbitration the dispute as to the reasonableness of the Minister’s
disapproval and within the month following such election shall refer
such dispute to arbitration. If by the award on arbitration the dispute
is decided against the Company then the Company shall not be at
liberty to proceed to make such diversion but if the question is
decided in favour of the Company the award will take effect as an
approval by the Minister and the Company shall be at liberty (subject
to the provisions of subclause (3) of this clause) to proceed to make
such diversion in accordance with the terms of the award.

(3) Before the Company commences to proceed with the making of the
diversion referred to in the immediately preceding subclause the Company shall
enter into a Deed of Covenant with the State in such form as the Minister in his
absolute discretion determines covenanting to indemnify the Crown in right of
the State against all claims costs and expenses which may at any time or times
be made against the Crown in the right of the State in respect of that diversion
or arising out of or incidental to or in consequence of that diversion.

Limitation of Liability *

16. Where the Company from time to time constructs a levee or other works
on the production site for or incidental to the production of salt and thereafter a
third party makes improvements to lands or becomes the owner of
improvements so made on lands adjacent to the production site and subsequent
to those improvements being made the Company removes (either wholly or
partly) or fails to maintain or to repair that levee or other works and in
consequence thereof the third party suffers sustains or incurs damage to those
improvements or any part thereof then notwithstanding any Act or any rule of
law or equity to the contrary the Company shall not be liable for those damages
to any person or persons whatsoever.

page 22 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

Employees 5

17. | The parties hereto acknowledge the principle that in the operation of a
solar salt plant all employees during their respective normal working hours are
not continuously or fully engaged in the performance or discharge of their
respective duties and hence from time to time there is or could be a surplus in
the number of employees required by the Company. To avoid this so happening
and to maintain so far as practicable full employment for all its employees at all
times the Company proposes to use employees whilst not engaged in the
performance or discharge of their respective duties to assist in the loading of
ships at wharf with salt produced at the work sites and in the supervision thereof
and to perform or discharge such other duties as may be assigned to them from
time to time by the Company. To enable the foregoing objectives to be put into
practice the State will at the request of the Company made to it from time to
time use reasonable endeavours to assist in the implementation and achievement
of these objectives.

Default *
18. The parties hereto covenant and agree with each other as follows: —

(a) that in any of the following events namely if the Company fails in any
year after the 30th June, 1975 to ship at least 475,000 tons of salt and
furthermore the average of the tonnage shipped in that year and in the
previous three years is less than 475,000 tons a year or if the Company
makes default in the due and punctual performance of any of the
covenants agreements or obligations to the State herein or in any lease
sub-lease easement license or other title or document granted or
assigned under this Agreement on its part to be performed or observed
and shall fail to remedy that default within reasonable time after notice
specifying the default is given to it by the State (or if the alleged
default is contested by the Company and promptly submitted to
arbitration within a reasonable time fixed by the arbitration award
where the question is decided against the Company the arbitrator
finding that there was a bona fide dispute and that the Company had
not been dilatory in pursuing the arbitration) or if the Company
abandons or repudiates its operations under this Agreement or if the
Company goes into liquidation (other that a voluntary liquidation for
the purpose of reconstruction) or if the Company gives the notice
referred to in subclause (2) of clause 29 hereof then and in any of such
events the State may by notice given to the Company determine this
Agreement and the rights of the Company hereunder and under any

As at 11 Sep 2010 Version 01-c0-06 page 23
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

Schedule

Leslie Solar Salt Industry Agreement

lease license easement or right granted or demised hereunder or
pursuant hereto and upon receipt by the Company of that notice this
Agreement and the rights of the Company hereunder and under any
lease license easement or right granted or demised hereunder or
pursuant hereto shall determine PROVIDED HOWEVER that if the
Company fails to remedy any default after notice is given to the
Company specifying the default or within the time fixed by the
arbitration award as aforesaid and the Company has not given notice
to the State under subclause (2) of clause 29 hereof the State instead of
determining this Agreement as aforesaid because of such default may
itself remedy such default or cause the same to be remedied (for which
purpose the State by its agents workmen or otherwise shall have full
power to enter upon lands occupied by the Company and to make use
of all plant and machinery equipment and installations thereon) and
the costs and expenses incurred by the State remedying or causing to
be remedied such default shall be a debt payable by the Company to
the State on demand made by the State:

Effect of determination of Agreement *

(b) that on the cessation or determination of this Agreement:

(i) except as otherwise agreed by the Minister the rights of the
Company to in or under this Agreement and the rights of the
Company or any assignee of the Company or any mortgagee
to in or under any lease license easement or right granted or
demised hereunder or pursuant hereto shall thereupon cease
and determine but without prejudice to the liability of either of
the parties hereto in respect of any antecedent breach or
default under this Agreement AND the Company shall without
further consideration but otherwise at the request and cost of
the State transfer or surrender to the State or the Crown all
land the subject of any lease license easement or right granted
or demised hereunder or pursuant hereto AND the Company
hereby irrevocably constitutes and appoints the Minister or
such person as he may from time to time nominate the true
and lawful attorney of the Company to execute the transfer or
surrenders aforesaid;

(ii) the Company shall forthwith pay to the State all moneys
which may then have become payable or accrued due;

page 24

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

(iii) save as aforesaid and as provided in paragraph (c) of this clause
and subclause (2) of clause 29 hereof neither of the parties
hereto shall have any claim against the other with respect to any
matter or thing in or arising out of this Agreement;

(c) that on the cessation or determination of any lease license easement
or right granted or demised hereunder or pursuant hereto by the State
to the Company or (except as otherwise agreed by the Minister) to an
associated company or other assignee of the Company under
clause 21 hereof the improvements and things other than plant
equipment erected on the relevant land and provided for in
connection therewith shall remain or become the absolute property
of the Crown without compensation and freed and discharged from
all mortgages and encumbrances and the Company will do and
execute such documents and things (including surrenders) as the
State may reasonably require to give effect to this provision AND
the Company hereby irrevocably constitutes and appoints the
Minister or such person as he may from time to time nominate the
true and lawful attorney of the Company to execute those documents
and things (including surrenders). In the event of the Company prior
to such expiration or determination or subsequent thereto deciding to
remove its plant equipment or any of them from any land the
Company shall not do so without first notifying the State in writing
of its decision and thereby granting to the State the right or option
exerciseable within three (3) months thereafter to purchase at
valuation in situ the said plant equipment or any of them. Such
valuation will be mutually agreed or in default of agreement shall be
made by such competent valuer as the parties hereto may appoint or
failing agreement as to such appointment then by two competent
valuers one to be appointed by each party or by an umpire appointed
by such valuers should they fail to agree;

(d) the provisions of this clause shall not apply to any land or the
improvements thereon the subject of a grant of an estate in fee
simple granted to the Company pursuant to the provisions of
paragraph (d) of subclause (1) of clause 10 hereof nor to any land or
the improvements thereon the subject of a lease granted under the
provisions of such subclause to which the Company at the date of
cessation or determination of this Agreement is entitled to a grant of
an estate in fee simple under the provisions of paragraph (d) of that
subclause.

As at 11 Sep 2010 Version 01-c0-06 page 25
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

Salt for use in Austr:

19. The Company acknowledges the desire of the State to have available a
constant and reliable source of supply of salt for use in Australia. To attain this
object the Company, subject to the fulfilment of its overseas contracts will use
its best endeavours to have such quantities of salt available at all times during
the currency of this Agreement for sale for use in Australia as will meet
reasonable demands therefor made on the Company from time to time at a price
which is competitive in the Australian market provided that such price is not
less than that which the Company is receiving or able to receive for similar
quantities of salt sold on similar terms and conditions for use outside Australia.

Use of Channel Approach *

20. (1) During the course of the negotiation of this Agreement the State
informed the Company that the State would require the Company to pay to “the
Joint Venturers” referred to in the Agreement scheduled to the Jron Ore (Mount
Goldsworthy) Agreement Act 1964 (No. 97 of 1964) fair and reasonable charges
for the use of the “channel approach” referred to in paragraph (e) of

subclause (4) of clause 9 of the said Agreement and as a result thereof certain
negotiations took place between the Company and the Joint Venturers and the
Company has informed the State that the Company and the Joint Venturers have
agreed that the Company shall pay to the Joint Venturers certain charges for the
right to use the said “channel approach” by the Company and by ships
transporting or about to transport salt from the work sites. The State covenants
with the Company that during the continuance of this Agreement the State shall
not impose or levy nor permit nor authorise any agency or instrumentality of the
State or any local or other authority to impose or levy (either directly or
indirectly) on the Company, or on any ship transporting or about to transport
salt produced from the work sites, any charge in relation to the use of the said
“channel approach” by the Company or by any ship as aforesaid irrespective of
the tonnage of salt shipped from the work sites and irrespective of whether or
not the Company, under its agreement with the Joint Venturers, remains under
any obligation to make or to continue to make any payment to the Joint
Venturers PROVIDED THAT subject to paragraph (b) of subclause (2) of this
clause where the State has incurred any cost or expense in maintaining the said
‘channel approach” nothing in this subclause shall operate to prevent the State
from imposing a reasonable charge or levy on the Company or on ships
transporting or about to transport salt from the work sites.

page 26 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

Restrictions on resumption 3
(2) The State further covenants with the Company that the State: —

(a) having regard to the particular nature of the industry proposed to be
established by the Company under this Agreement and subject to the
performance by the Company of its obligations hereunder shall not
resume or suffer or permit to be resumed by any State
instrumentality or by any local or other authority of the said State
any portion of the work sites the resumption of which would
unreasonably impede the Company’s activities nor shall the State
create or permit or suffer to be created or granted by an
instrumentality or authority of the said State as aforesaid any road
right of way or easement of any nature or kind whatsoever over or in
respect of the work sites which may unduly prejudice or interfere
with the Company’s operations hereunder without the consent in
writing of the Company first having been obtained which consent
shall not be arbitrarily or unreasonably withheld;

No discriminatory taxes or charges 3

(b) except as provided in this Agreement shall not impose nor permit nor
authorise any of its agencies or instrumentalities or any local or other
authority of the State to impose discriminatory taxes rates or charges
of any nature whatsoever on or in respect of the titles property or other
assets products materials or services used or produced by or through
the operations of the Company in the conduct of the Company’s
business hereunder nor shall the State take or permit to be taken by
any such State authority any other discriminatory action which would
deprive the Company of full enjoyment of the rights granted and
intended to be granted under this Agreement;

Upgrading of roads *

(c) shall at the request and cost of the Company (except where and to
the extent that the Commissioner of Main Roads agrees to bear the
whole or part of the cost involved) widen upgrade or realign any
public road over which the State has control subject to the prior
approval of the said Commissioner to the proposed work;

Rating *

(d) notwithstanding the provisions of any Act or anything done or
purported to be done under any Act the valuation of all lands

As at 11 Sep 2010 Version 01-c0-06 page 27
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

(whether of a freehold or leasehold nature) the subject of this
Agreement (except as to any part upon which a permanent residence
shall be erected or which is occupied in connection therewith) shall
for rating purposes be deemed to be on the unimproved value thereof
and no such lands shall be subject to any discriminatory rate;

Labour conditions *

(e) during the currency of this Agreement and subject to compliance
with its obligations hereunder the Company shall not be required to
comply with the labour conditions imposed by or under any Act in
regard to any lease of any land within the work sites.

Assignment *

21. (1) Subject to the provisions of this clause and of clause 10 hereof the
Company may at any time —

(a) assign mortgage charge sublet or dispose of to ar ociated
company as of right and to any other company or person with the
consent in writing of the Minister the whole or any part of the rights
of the Company hereunder (including its rights to or as the holder of
any lease license easement grant or other title) and of the obligations
of the Company hereunder, and

(b) appoint as of right an associated company or with the consent in
writing of the Minister any other company or person to exercise all
or any of the powers functions and authorities which are or may be
conferred on the Company hereunder

subject however to the assignee or (as the case may be) the appointee executing in
favour of the State a deed of covenant in a form to be approved by the Minister to
comply with observe and perform the provisions hereof on the part of the
Company to be complied with observed or performed in regard to the matter or
matters so assigned or (as the case may be) the subject of the appointment.

(2) Notwithstanding anything contained in or anything done under or
pursuant to subclause (1) of this clause the Company unless the Minister
otherwise agrees shall at all times during the currency of this Agreement be and
remain liable for the due and punctual performance and observance of all the
covenants and agreements on its part contained herein and in any lease license
easement grant or other title the subject of an assignment under the said
subclause (1).

page 28 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

Arbitration *

22. Any dispute or difference between the parties arising out of or in
connection with this Agreement or any agreed amendment or variation thereof
or agreed addition thereto or as to the constructions of this Agreement or any
such amendment variation or addition as to the rights duties or liabilities of
either party hereunder or as to any matter to be agreed upon between the parties
under this Agreement shall in default of agreement between the parties and in
the absence of any provision in this Agreement to the contrary be referred to
and settled by arbitration under the provisions of the Arbitration Act 1895.

Variation *

23. The parties hereto may from time to time by mutual agreement in writing
add to, vary or cancel all or any of the provisions of the Agreement or any lease
license easement or right granted or demised hereunder or pursuant hereto for the
purpose of more efficiently or satisfactorily implementing or facilitating any of
the objects of this Agreement or for altering the provisions of clause 10 hereof.

. 3
Force Majeure

24. This agreement shall be deemed to be made subject to any delays in the
performance of obligations under this Agreement and to the temporary
suspension of continuing obligations hereunder which may be occasioned by or
arise from circumstances beyond the power and control of the party responsible
for the performance of such obligations including delays or any such temporary
suspension as aforesaid caused by or arising from Act of God force majeure
floods storms tempests washaways fire (unless caused by the actual fault or
privity of the Company) act of war act of public enemies riots civil commotions
strikes lockouts stoppages restraint of labour or other similar acts (whether
partial or general) shortages of labour or essential materials reasonable failure to
secure contractors delays of contractors and inability (common in the salt export
industry) to profitably sell salt or factors due to overall world economic
conditions or factors which could not reasonably have been foreseen
PROVIDED ALWAYS that the party whose performance of obligations is
affected by any of the said causes shall minimise the effect of the said causes as
soon as possible after their occurrence.

Continuance of Agreement *

25. (1) Ifthe Company is desirous of a further continuance of this
Agreement (whether in the same or any varied or modified form) and if the
parties hereto have not at least fifteen (15) months prior to the expiration of the

As at 11 Sep 2010 Version 01-c0-06 page 29
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule Leslie Solar Salt Industry Agreement

second term of renewal of the leases easements and licenses of the lands
comprised in the work sites and of the lands (if any) whereon the residences of
the Company’s employees are constructed (hereinafter referred to as “the
expiration of the second renewal”) agreed upon the terms and conditions in
respect of a further agreement for the production at and shipment of salt from
the work sites then the State shall at least fourteen (14) months prior to the
expiration of the second renewal make the Company such written offer
(hereinafter called “the offer’’) of the terms and conditions of the further
agreement as it deems reasonable and unless the Company has —

(i) within the month next following the receipt of the offer accepted it
(either in the form so offered or as modified or varied by negotiation
between the parties hereto), or

(ii) within the fourteen days next following the receipt of the offer
referred that offer or the part or parts thereof which the Company
considers unreasonable to arbitration (as provided in subclause (2)
hereof)

the State may at the expiration of that month proceed as in manner set out in
subclause 3 of this clause.

(2) Within the fourteen (14) days next following the receipt of the offer
the Company may elect by notice to the State to refer to arbitration any dispute
concerning the reasonableness of the State’s offer or any part or parts thereof
and will within fourteen (14) days next following such election refer to
arbitration that dispute. Unless the Company within the fourteen (14) days next
following the receipt by it of the award on arbitration by notice to the State
accepts the offer as varied or modified by the award on arbitration the State may
proceed as in manner set out in subclause (3) of this clause.

(3) Ifthe Company has not accepted the offer or the offer as varied or
modified by the award on arbitration subject to and in accordance with the
provisions set out in subclause (1) or (2) respectively of this clause then the
State may enter into an agreement for the production and shipment of salt from
the work sites with any other person on terms and conditions more favourable
on the whole than the offer made by the State or in the event of the offer having
been submitted to arbitration the offer as varied or modified by the award on
arbitration provided the State has first offered to the Company the right of first
refusal of such terms and conditions and such offer is not accepted by the
Company within a reasonable time.

page 30 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

eae 3
Notices *

26. Any notice consent request or other writing authorised or required by this
Agreement to be given or sent shall be deemed to have been duly given or sent
by the State if signed by the Minister or by any senior officer of the Civil
Service of the said State acting by the direction of the Minister and forwarded
by pre-paid registered post to the Company at its registered office for the time
being in the said State and by the Company if signed on its behalf by an officer
of the Company or by any person or persons authorised by the Company in that
behalf or by its solicitors as notified to the State from time to time and
forwarded by pre-paid registered post to the Minister AND any such notice
consent or writing shall be deemed to have been duly given or sent on the day
on which it would be delivered in the ordinary course of post.

Relevant Law *

27. (1) This Agreement shall be interpreted according to the law for the time
being in force in the said State.

(2) All payments made or to be made under this Agreement shall be
made in the State of Western Australia in Australian currency unless otherwise
agreed. All sums mentioned herein are in Australian currency.

Expiration of Agreement *

28. This Agreement shall expire on the expiration or sooner determination of
the leases easements and licenses (including the respective renewals thereof) of
the lands comprised in the work sites but without prejudice to the right of action
of either party hereto in respect of any breach of the covenants agreements and
conditions herein contained.

Conditions *

29. (1) This Agreement is conditional upon the Company at any time prior
to the 31st day of December, 1966 giving notice to the Minister that: —

(a) the Company has entered into or intends to enter into contracts or
arrangements satisfactory to the Company for the sale by the
Company of salt; and

(b) The Company has made or is about to make arrangements
satisfactory to the Company for financing by any means the works
referred to in clause 7 hereof and that the Company proposes to
proceed with such works.

As at 11 Sep 2010 Version 01-c0-06 page 31
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Schedule

Leslie Solar Salt Industry Agreement

Determination by Company *

2)

Notwithstanding anything herein contained the Company may at any

time give notice to the State that matters have arisen which make the completion
or continuance of the works impracticable or uneconomic and desires to
determine this Agreement whereupon this Agreement will then cease and
determine and the State may enforce all or any one or more of its rights
remedies or powers set out in paragraphs (b) and (c) of clause 18 hereof
PROVIDED THAT —

30.

@)

(b)

if the State has completed the construction of the wharf the Company
shall remain liable to pay to the State the annual charge of sixty
thousand dollars ($60,000) for each of the twenty (20) years
following the day of completion of the wharf as provided by
paragraph (d) of subclause (2) of clause 5 hereof; and

if the construction of the wharf has been commenced but is not
completed when the Company gives the State the notice aforesaid
then the State at the request of the Company will use reasonable
endeavours to cancel the contract for the construction of the wharf
and the Company will if the contract be cancelled indemnify the
State against all demands claims costs and expenses so incurred in
respect of or incidental to —

(i) the construction of the wharf to the date the contract is
cancelled; and

(ii) the cancellation of the contract for the construction of the
wharf

limited however to so many of the payments (including part of any if
necessary) as are payable under and in accordance with the provisions
of paragraph (d) of subclause (2) of clause 5 hereof as will be
sufficient to so indemnify the State. If the State after using reasonable
endeavours to cancel the contract fails so to do the Company will
remain liable to pay to the State the annual charge of Sixty Thousand
Dollars ($60,000) as provided under and in accordance with the
provisions of paragraph (d) of subclause (2) of clause 5 hereof.

The State shall exempt from any stamp duty which but for the operation
of this clause would or might be chargeable on —

(a) this Agreement;

page 32

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966
Leslie Solar Salt Industry Agreement Schedule

(b) any instrument executed by the State pursuant to this Agreement
granting to or in favour of the Company or any permitted assignee of
the Company any lease license easement or right granted or demised
hereunder or pursuant hereto;

PROVIDED THAT this clause shall not apply to any instrument or other
document executed or made more than seven years from the date hereof.

IN WITNESS whereof this Agreement has been executed by or on behalf
of the parties hereto the day and year first hereinbefore mentioned.

SIGNED SEALED AND DELIVERED DAVID BRAND
by THE HONOURABLE DAVID {L.S.]
BRAND, M.L.A., in the presence of —

C. W. Court
Minister for Industrial Development.

SIGNED SEALED AND DELIVERED
for and on behalf of LESLIE SALT CO.
by its duly authorised officer in the
presence of —

Harry E. Kellogg

[L.S.] Secretary
SHELDON ALLEN
President.
As at 11 Sep 2010 Version 01-c0-06 page 33

Published on www. legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

Notes

This is a compilation of the Leslie Solar Salt Industry Agreement Act 1966 and
includes the amendments made by the other written laws referred to in the
following table. The table also contains information about any reprint.

Compilation table

Short title Number Assent Commencement
and year

Leslie Solar Salt Industry 14 of 1966 17 Oct 1966 17 Oct 1966
Agreement Act 1966

Reprint 1: The Leslie Solar Salt Industry Agreement Act 1966 as at 1 Aug 2003

Standardisation of 19 of 2010 28 Jun 2010 11 Sep 2010 (see s. 2(b) and
Formatting Act 2010s. 4 Gazette 10 Sep 2010 p. 4341)
and 51

2 Repealed by the Interpretation Act 1984.

Marginal notes in the agreement have been represented as bold headnotes in this
reprint but that does not change their status as marginal notes.

page 34 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Leslie Solar Salt Industry Agreement Act 1966

Defined terms

Defined terms

[This is a list of terms defined and the provisions where they are defined.
The list is not part of the law.]
Defined term Provision(s)

the Agreement -2(1)

As at 11 Sep 2010 Version 01-c0-06 page 35
Published on www.legislation.wa.gov.au
